Order entered October 5, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00624-CV

                      IN THE INTEREST OF K.J., A MINOR CHILD

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-16-25780-V

                                            ORDER
        Before the Court is the State’s October 2, 2018 “First Motion for Extension of Time to

File Its Brief.”

        We GRANT the State’s October 2, 2018 motion and ORDER the brief tendered by the

State contemporaneously with that motion filed as of the date of this order.

                                                      /s/   DOUGLAS S. LANG
                                                            PRESIDING JUSTICE